753 N.W.2d 148 (2008)
Ronald MUNSTER, Plaintiff-Appellee,
v.
CITY OF BATTLE CREEK, Defendant-Appellant, and
Second Injury Fund, Defendant.
Docket No. 136441. COA No. 284666.
Supreme Court of Michigan.
July 29, 2008.
On order of the Court, the application for leave to appeal prior to decision by the Court of Appeals is considered, and it is DENIED, because the Court is not persuaded that the question presented should be reviewed by this Court before consideration by the Court of Appeals. The motion to consolidate is DENIED as moot.